UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11681 FOOTSTAR, INC. (Exact name of registrant as specified in its charter) Delaware 22-3439443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 933 MacArthur Blvd., Mahwah, New Jersey (Address of principal executive offices) (Zip Code) (201) 934-2000 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. (The registrant did not distribute new securities under the plan confirmed by the court; there was no change to the holders of securities as a result of the registrant’s reorganization.) Yesx No ¨ Number of shares outstanding of common stock, par value $.01 per share, as of May 13, 2010: 24,183,897 FOOTSTAR, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART 1. FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Consolidated Condensed Statement of Operations For the Three Months Ended April 4, 2009 (Going Concern Basis) 3 Consolidated Condensed Statements of Net Assets April 3, 2010 (Liquidation Basis) 4 Consolidated Condensed Statement of Changes in Net Assets in Liquidation For the Three Months Ended April 3, 2010 (Liquidation Basis – Unaudited) 5 Consolidated Condensed Statement of Cash Flows For the Three Months Ended April 4, 2009 (Going Concern Basis) 6 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations. 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 15 Item 4T. Controls and Procedures. 15 PART II. OTHER INFORMATION 16 Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 6. Exhibits. 19 SIGNATURES 20 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 2 Table of Contents PART 1.FINANCIAL INFORMATION Item 1. Financial Statements. FOOTSTAR, INC. and SUBSIDIARY COMPANIES Consolidated Condensed Statement of Operations For the Three Months Ended April 4, 2009 (Going Concern Basis) (Unaudited) (in millions, except per share amounts) Three Months Ended April 4, 2009 Revenue Net Sales $ - Liquidation of inventory Total revenue Cost of revenue - Gross Profit Store operating, selling, general and administrative expenses Income (loss) before income taxes and discontinued operations ) Income tax provision - Net Loss $ ) Net income (loss) per share: Basic & Diluted : Loss from continuing operations $ ) Average common shares outstanding Basic & diluted: See accompanying notes to unaudited condensed financial statements. 3 Table of Contents FOOTSTAR, INC. and SUBSIDIARY COMPANIES Consolidated Condensed Statements of Net Assets April 3, 2010 and January 2, 2010 (Liquidation Basis) ($ in millions) April 3, 2010 (Unaudited) January 2, 2010 * Current assets: Cash and cash equivalents $ $ Prepaid expenses Real Estate Total current assets Other assets Total assets $ $ Current liabilities: Accounts Payable and Accrued Expenses Total current liabilities Other long term liabilities Total liabilities Net Assets in Liquidation $ $ * Derived from audited financial information See accompanying notes to unaudited condensed financial statements. 4 Table of Contents FOOTSTAR, INC. and SUBSIDIARY COMPANIES Consolidated Condensed Statement of Changes in Net Assets in Liquidation For the Three Months Ended April 3, 2010 (Liquidation Basis – Unaudited) ($ in millions) Three Months Ended April 3, 2010 Net Assets in liquidation January 2, 2010 $ Other cash proceeds received Changes in liquidation accruals Stock issued in lieu of compensation Cash distribution to shareholders ) Net Assets in Liquidation - April 3, 2010 $ See accompanying notes to unaudited condensed financial statements. 5 Table of Contents FOOTSTAR, INC. and SUBSIDIARY COMPANIES Consolidated Condensed Statement of Cash Flows For the Three Months Ended April 4, 2009 (Going Concern Basis) ($ in millions) Three Months Ended April 4, 2009 Net cash (used in) provided by operating activities $ Cash flows used in financing activities Special cash distribution paid ) Payments on Mortgage Note ) Net cash use in financing activities ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to unaudited condensed financial statements. 6 Table of Contents FOOTSTAR, INC. and SUBSIDIARY COMPANIES 1.Nature of Company Background Footstar, Inc. (“Footstar”, the “Company”, “we”, “us”, or “our”) is a holding company, incorporated under the laws of the State of Delaware in 1996 and operated its businesses through its subsidiaries primarily as a retailer selling family footwear through licensed footwear departments in discount chains and wholesale arrangements since 1961. Commencing March 2, 2004, Footstar and most of its subsidiaries filed voluntary petitions for reorganization under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court. On February 7, 2006, we successfully emerged from bankruptcy and paid substantially all our creditors in full with interest. Until December 31, 2008, the Company had operated licensed footwear departments in discount chains since 1961, and was the only major operator of licensed footwear departments in the United States.The Company had operated licensed footwear departments in various Kmart Corporation (“Kmart”) stores.The Company also had supplied certain retail stores, including Rite Aid Corporation (“Rite Aid”), with family footwear on a wholesale basis. Substantially all of the Company’s business operations consisted of running licensed footwear departments in Kmart stores pursuant to that certain Amended and Restated Master Agreement dated as of August 24, 2005 by and between Kmart, Sears Holding Corporation (“Sears”) and the Company (the “Kmart Master Agreement”), as amended by that certain Master Agreement Amendment, dated as of April 3, 2008, by and among the Company, Kmart, certain affiliates of Kmart and Sears (the “Kmart Master Agreement Amendment” and, collectively with the Kmart Master Agreement, the “Kmart Agreement”). The Kmart Agreement expired by its terms on December 31, 2008. Dissolution and Liquidation of the Company’s Business In May 2008 the Board of Directors determined that it was in the best interests of the Company and its shareholders to liquidate and ultimately dissolve after the expiration of the Kmart Agreement in December 2008 (and other miscellaneous contracts through the end of such term) and to sell and/or dispose of any of the Company’s other remaining assets, including its property in Mahwah, New Jersey, which contains its corporate headquarters building, improvements and 21 acres of underlying land (collectively, the “Mahwah Real Estate”). In May 2008, the Board of Directors approved a Plan of Complete Liquidation of Footstar, Inc. (the “Original Plan”), which provided for the complete liquidation and ultimate dissolution of the Company on expiration of the Kmart Agreement on December 31, 2008. The Board amended the Original Plan on March 5, 2009. The Amended Plan of Complete Dissolution and Liquidation of Footstar, Inc. (the “Plan of Dissolution”)reflects technical and legal changes to the Original Plan consistent with Delaware corporate law and is intended to modify, supersede and replace the Original Plan in order to more efficiently facilitate the liquidation and dissolution of the Company in the best interests of shareholders. The Plan of Dissolution provides for the complete, voluntary liquidation of the Company by providing for the sale of its remaining assets and the wind-down of the Company’s business as described in the Plan of Dissolution and for distributions of available cash to shareholders as determined by the Board of Directors (the “Dissolution”). The Plan of Dissolution was approved by shareholders at a special meeting on May 5, 2009.Also on May 5, 2009, the Company filed a certificate of dissolution with the Secretary of State of Delaware, which commenced a three-year statutory liquidation process.The Company began implementing the Plan of Dissolution immediately following its approval, and adopted the liquidation basis of accounting effective May 6, 2009. 7 Table of Contents In connection with the anticipated liquidation, wind-down and ultimate dissolution of the Company, the Company will, when and as determined by the Board of Directors in its absolute discretion, pay, or make adequate provision for payment of, all known and uncontroverted liabilities of the Company (including indemnification obligations and expenses associated with the liquidation and dissolution of the Company and the satisfaction in full of the obligations of the Company) and will set aside from its cash-on-hand such additional amount as the Board of Directors in its absolute discretion determines to be appropriate from time to time in connection with other, unascertained or contingent, liabilities of the Company. 2.Basis of Presentation Basis of Presentation The consolidated financial statements have been prepared by the Company without audit in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”), and should be read in conjunction with the audited Consolidated Financial Statements previously filed on the Company’s Form 10-K for the fiscal year ended January 2, 2010. In the opinion of management, the statements reflect all adjustments necessary for a fair presentation of the results of interim periods. Certain information and note disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, which are not required for interim purposes, have been condensed or omitted. The results for any interim period are not necessarily indicative of the results to be expected for a full year. The consolidated financial statements for the three months ended April 3, 2010 were prepared on the liquidation basis of accounting and for the three months ended April 4, 2009 were prepared on the going concern basis of accounting, which contemplates realization of assets and satisfaction of liabilities in the normal course of business. As a result of the shareholder’ approval of the Plan of Dissolution, the Company adopted the liquidation basis of accounting effective May 6, 2009. This basis of accounting is considered appropriate when, among other things, liquidation of a company is probable and the net realizable values of assets are reasonably determinable. Under this basis of accounting, assets are valued at their net realizable values and liabilities are stated at their estimated settlement amounts. The conversion from the going concern to liquidation basis of accounting required management to make significant estimates and judgments.In order to record assets at estimated net realizable value and liabilities at estimated settlement amounts under the liquidation basis of accounting, the Company recorded its assets and liabilities at fair value as of May 6, 2009, the date of adoption of the liquidation basis of accounting. Accrued Cost of Liquidation The Company will continue to incur certain operating costs and receive income on its investments throughout the liquidation period.On a regular basis, we will evaluate our assumptions, judgments and estimates that can have a significant impact on our reported net assets in liquidation based on the most recent information available to us, and when necessary make changes accordingly.Actual costs and income may differ from our estimates, which might reduce or increase the net assets available in liquidation to be distributed to shareholders. During the period January 3, 2010 to April 3, 2010, the company recorded a reduction in liquidating expense accrual of $0.8 million and received cash proceeds of $0.1 million. 8 Table of Contents The company does not expect to make any further distributions until such time as it has monetized its Mahwah Real Estate, following which, the Company expects to make further distributions to its shareholders of its remaining cash, less any amount applied to or reserved for actual or contingent liabilities (which may be deposited in a liquidating trust).The amounts reserved will be based on a determination by the Board of Directors, derived from consultation with management and outside experts, if the Board of Directors determines that it is advisable to retain such experts, and a review of, among other things, our estimated contingent liabilities and our estimated ongoing expenses, including, but not limited to, payroll, legal expenses, regulatory filings and other miscellaneous expenses.Each shareholder will receive its pro rata share of each distribution based on the number of shares held on the record date for such distribution. If at the end of the statutory three-year dissolution period on May 5, 2012, the Company has unsettled liabilities as more fully discussed in Note 9, it may determine to transfer its remaining assets and liabilities to a liquidating trust. 3.Fair Value In June 2009, the Financial Accounting Standards Board (“FASB”) issued its final Statement of Financial Accounting Standards (“SFAS”) No. 168 – “The FASB Accounting Standards ASC Topic and the Hierarchy of Generally Accepted Accounting Principles a replacement of FASB Statement No. 162” (“SFAS NO. 168”).SFAS No. 168 made the FASB Accounting Standards Codification (the “ASC”) the single source of U.S. Generally Accepted Accounting Policies (“U.S. GAAP”) used by nongovernmental entities in the preparation of financial statements, except for rules and interpretive releases of the SEC under authority of federal securities laws which are sources of authoritative accounting guidance for SEC registrants.The ASC is meant to simplify user access to all authoritative accounting guidance by reorganizing U.S. GAAP pronouncements into roughly 90 accounting topics within a consistent structure: its purpose in not to create new accounting and reporting guidance.The ASC superseded all existing non-SEC accounting and reporting standards and was effective for the Company beginning July 1, 2009.Following SFAS No. 168, the Board will not issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead, it will issue Accounting Standards Updates.The FASB will not consider Accounting Standards Updates (“ASU”) as authoritative in their own right; these updates will serve only to update the ASC topic, provide background information about the guidance, and provide the bases for conclusions on the change(s) in the ASC.In the description of ASC and ASU that follows, references relate to ASC or ASU topics and their descriptive titles, as appropriate. Effective January 1, 2008, the Company adopted FASB ASC Topic 820, “Fair Value Measurement and Disclosure,” which defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and expands disclosure about fair value measurements.The Company uses the following methods for determining fair value in accordance with FASB ASC Topic 820.For assets and liabilities that are measured using quoted prices in active markets for the identical asset or liability, the total fair value is the published market price per unit multiplied by the number of units held without consideration of transaction costs (Level 1).Assets and liabilities that are measured using significant other observable inputs are valued by reference to similar assets or liabilities, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable market data (Level 2).For all remaining assets and liabilities for which there are no significant observable inputs, fair value is derived using an assessment of various discount rates, default risk, credit quality and the overall capital market liquidity (Level 3). 9 Table of Contents The following table summarizes the basis used to measure certain financial assets and liabilities at fair value on a recurring basis in the consolidated balance sheet: Fair Value Measurements at April 3, 2010 (In millions) Description Balance at April 3, 2010 Quoted Prices in Active Markets for Identical Items (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash $ $ $
